DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-12, 14- 18 (renumbered 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Xiao et al. (US 2012/0176359), Lee et al. (US 2015/0154902), taken alone or in combination, do not teach or suggest a method comprising “receiving the execution control signal by the timing control circuit and outputting an initial scanning signal according to the execution control signal; and stopping receiving the execution control signal by the timing control circuit after the timing control circuit outputs the initial scanning signal” along with the other limitations in the claim.
Independent Claim 8 is allowable over the prior art of record since the cited references, in particular Xiao et al. (US 2012/0176359), Lee et al. (US 2015/0154902), taken alone or in combination, do not teach or suggest a drive circuit comprising “wherein the timing control circuit is further configured to receive the execution control signal and output an initial scanning signal according to the execution control signal, and Page 3 of 10Application Serial No.: 17 043,717 Art Unit: 2627 First Named Inventor: Beizhou HUANG Response to the Non-Final Office Action mailed on 09/16/2021 the timing control circuit is further configured to stop receiving the execution control signal after the initial scanning signal is output, along with the other limitations in the claim.
Independent Claim 14 is allowable over the prior art of record since the cited references, in particular Xiao et al. (US 2012/0176359), Lee et al. (US 2015/0154902), taken alone or in combination, do not teach or suggest a display device  comprising “wherein the timing control circuit is further configured to receive the execution control signal and output an initial scanning signal according to the execution control signal, and the timing control circuit is further configured to stop receiving the execution control signal after the initial scanning signal is output, along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627